Citation Nr: 1030005	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-37 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the reduction in Section 306 pension was proper.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1945 to May 
1947.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.
FINDINGS OF FACT

1.	The Veteran has been in receipt of protected pension benefits 
under Section 306, paid as a Veteran with one dependent.

2.	As of December 31, 1978, the Veteran received total net 
countable income of $3,449, the entirety of which was 
attributable to him.

3.	The Veteran's spouse died in August 2008.


CONCLUSION OF LAW

The reduction of the Veteran's Section 306 protected pension was 
proper.  Pub. L. 86-211; 73 Stat. 432; 38 C.F.R. § 3.21 (2009); 
Veterans Benefits Administration Manual M21-1, Appendix B.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board notes that the provisions 
of the VCAA are not applicable to the Veteran's claim.  In this 
regard, this issue turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States Court 
of Appeals for Veterans Claims (Court) specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As will be discussed in further detail below, there is no 
reasonable possibility that any assistance from VA would aid the 
appellant in substantiating his claim because the decision must 
be based on the laws and facts applicable at the time the 
Veteran's Section 306 pension was established, in 1978.  
Therefore, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran asserts the reduction of his Section 306 pension, 
effective January 1, 2009, was at least in part improper.  
Specifically, he asserts that, when he was awarded a protected 
pension, he was awarded $59 per month for himself and an 
additional $20 per month for his spouse as a dependent.  As such, 
he contends his Section 306 pension should be restored to $59 per 
month.

Section 306 pension means those disability and death pension 
programs in effect on December 31, 1978, which arose out of Pub. 
L. 86-211; 73 Stat. 432.  Improved pension means the disability 
and death pension programs becoming effective January 1, 1979, 
under authority of Pub. L. 95-588; 92 Stat. 2497.  See 38 C.F.R. 
§ 3.1(u)(w) (2009). 
 
Except as otherwise provided, a person entitled to receive 
pension or compensation under more than one law or section of a 
law administered by VA may elect to receive whichever benefit, 
regardless of whether it is the greater or lesser benefit, even 
though the election reduces the benefits payable to his or her 
dependents.  Such person may at any time elect or reelect the 
other benefit.  An election by a veteran controls the rights of 
all dependents in the case.  38 C.F.R. § 3.701(a). 
 
Except as otherwise provided, a person entitled to receive 
section 306 or old-law pension on December 31, 1978, may elect to 
receive improved pension under the provisions of 38 U.S.C. 1521, 
1541, or 1542 as in effect on January 1, 1979.  38 C.F.R. § 
3.711.

Except as provided in paragraphs (b) and (c) of this section, any 
person eligible to elect improved pension under § 3.711 or 3.712 
who is in receipt of section 306 or old-law pension on December 
31, 1978, shall in the absence of an election to receive improved 
pension, continue to receive such pension at the monthly rate 
payable on December 31, 1978.  Section 306 pension benefits shall 
be terminated when a section 306 pensioner's countable annual 
income, determined under §§ 3.250 to 3.270, exceeds the 
applicable amount stated in § 3.26(a).  38 C.F.R. § 3.960 (2009).

By way of history, the Veteran was initially awarded a pension by 
an October 1973 rating decision.  In December 1978, the RO 
determined that the Veteran's net countable income for 1978 was 
$3,449.  It further determined that the Veteran's spouse, his 
only dependent, received no net countable income from any source.  
The RO amended his pension award to $79.57 per month.  Following 
an inquiry from the Veteran, the RO informed him in March 1981 
that he was receiving a protected pension based upon his 1978 
countable income and having a spouse as a dependent.  He was 
informed that he would continue to receive the protected rate as 
long as he had a dependent and his income for VA purposes does 
not exceed $6,822 annually.  Finally, he was informed that an 
Improved Pension would not be to his benefit, as he would be 
entitled to only $2.75 under the Improved Pension Plan. 
 
In August 2008, the Veteran informed the RO his wife passed away.  
In an October 2008 decision, the RO reduced the Veteran's pension 
to $5 per month, effective January 1, 2009, paying him as a 
single veteran with no dependents.  

In considering the Veteran's claim, the Board observes that rates 
of compensation under Section 306 and old-law disability and 
death pension are published in tabular form in appendix B of the 
Veterans Benefits Administration Manual M21-1 and are to be given 
the same force and effect as if published in the regulations.  
See 38 C.F.R. § 3.21 (2009).  Comparing the Veteran's net 
countable income of $3,449 in 1978 with the compensation table 
found in Appendix B of the M21-1 manual, the Board observes that 
a single Veteran with no dependents earning between $3,125 and 
$3,770, is entitled to a monthly payment of $5.  

The Board acknowledges the Veteran's assertion that he was 
awarded a protected pension of $59 per month for himself, with an 
additional $20 per month for his spouse.  However, as discussed 
above, at the time his pension was protected, a single Veteran 
with no dependents with the Veteran's net countable income was 
entitled to $5 per month.

As such, the Board finds the October 2008 reduction of the 
Veteran's Section 306 pension, effective January 1, 2009, was 
proper.  Accordingly, the Veteran's appeal must be denied.


ORDER

The reduction of the Veteran's Section 306 pension was proper; 
the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


